EXHIBIT 10.1

 

[g289531kgi001.jpg]

 

November 19, 2012

 

Antero Resources Arkoma LLC

Antero Resources Piceance LLC

Antero Resources Pipeline LLC

Antero Resources Appalachian Corporation

1625 17th Street, 3rd Floor,

Denver, Colorado 80202

 

Attention:                                         Glen Warren

President and Chief Financial Officer

 

Re:  Borrowing Base and Aggregate Commitment Decrease

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement dated as of November 4, 2010 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”), by and among Antero
Resources Arkoma LLC (successor by conversion of Antero Resources Corporation),
a Delaware limited liability company (“Antero”), Antero Resources Piceance LLC
(successor by conversion of Antero Resources Piceance Corporation), a Delaware
limited liability company (“Antero Piceance”), Antero Resources Pipeline LLC
(successor by conversion of Antero Resources Pipeline Corporation), a Delaware
limited liability company (“Antero Pipeline”) and Antero Resources Appalachian
Corporation, a Delaware corporation (“Antero Appalachian”) (Antero, Antero
Piceance, Antero Pipeline and Antero Appalachian are hereinafter individually
referred to as a “Borrower” and collectively as the “Borrowers”), certain
Subsidiaries of the Borrowers, as Guarantors, the lenders from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.  References herein to any Section shall
be to a Section of the Credit Agreement unless otherwise specifically provided.

 

The Borrowers have informed the Administrative Agent and the Lenders that Antero
Resources Finance Corporation has issued on the date hereof $300,000,000 in
stated principal amount of 6.000% Senior Notes due 2020 (the “Specified Senior
Notes”) on terms and conditions permitted under and in accordance with the
Credit Agreement.  In addition, the Borrowers have informed the Administrative
Agent and the Lenders that in connection with the issuance of the Specified
Senior Notes and pursuant to Section 2.02, they desire to reduce the Aggregate
Commitment from $950,000,000 to $850,000,000.

 

1

--------------------------------------------------------------------------------


 

As a result of the issuance of the Specified Senior Notes and pursuant to
Section 3.06, the Credit Parties acknowledge and agree that (a) the Borrowing
Base shall be reduced by $75,000,000, and (b) effective as of the date hereof,
the Borrowing Base shall be $1,575,000,000 and shall remain at such amount until
the earlier of (i) the next Redetermination of the Borrowing Base and (ii) the
date such Borrowing Base is otherwise adjusted pursuant to the terms of the
Credit Agreement.  In addition, the Administrative Agent hereby notifies you
that pursuant to your request under Section 2.02, effective as of the date
hereof, the Aggregate Commitment shall be reduced to $850,000,000 and the
Commitment of each Lender shall be proportionately reduced based on such
Lender’s Applicable Percentage.

 

By its signature below, each Credit Party hereby (a) acknowledges and agrees
that effective as of the date hereof, the Borrowing Base shall be $1,575,000,000
and the Aggregate Commitment shall be $850,000,000; (b) acknowledges and agrees
that after giving effect to the reduction in the Aggregate Commitment contained
herein and any concurrent prepayment of the Loans in accordance with Section
2.10 and Section 2.11, the Aggregate Credit Exposure is less than the Aggregate
Commitment; (c) represents and warrants that the issuance of the Specified
Senior Notes was consummated on terms and conditions permitted under and in
accordance with the Credit Agreement; (d) acknowledges and agrees that except as
set forth herein, the Credit Agreement and the other Loan Documents are hereby
ratified and confirmed in all respects and shall remain in full force and
effect; (e) ratifies and reaffirms its obligations under, and acknowledges,
renews and extends its continued liability under, the Credit Agreement and each
other Loan Document to which it is a party; (f) ratifies and reaffirms all of
the Liens securing the payment and performance of the Obligations; (g)
represents and warrants to the Administrative Agent and the Lenders that, as of
the date hereof, (h) all of the representations and warranties contained in the
Credit Agreement and each Loan Document to which it is a party are true and
correct in all material respects, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date, and (ii) no Default or
Event of Default has occurred and is continuing; and (i) acknowledges and agrees
that this letter agreement shall constitute a Loan Document for all purposes and
in all respects.

 

This letter agreement shall become effective as of the date first written above
when and only when the Administrative Agent shall have received duly executed
counterparts of this letter agreement signed by each Credit Party.

 

This letter agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York without regard to conflicts
of law principles thereof.  This letter agreement may be executed in
counterparts with each counterpart constituting an original and all of the
counterparts, once executed, constituting but one original.  Delivery of an
executed counterpart by facsimile or other electronic means shall be effective
as delivery of an original executed counterpart.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

Please execute a copy of this letter agreement in the spaces provided below to
evidence your acceptance and approval of the terms and conditions set forth
herein and return a fully-executed copy to the attention of the undersigned.

 

 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ David M. Morris

 

Name:

David M. Morris

 

Title:

Authorized Officer

 

Signature Page

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED

AS OF THE DATE SET FORTH ABOVE:

 

ANTERO RESOURCES ARKOMA LLC
ANTERO RESOURCES PICEANCE LLC
ANTERO RESOURCES PIPELINE LLC

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 

By:

/s/ Alvyn A. Schopp

 

 

Alvyn A. Schopp

 

 

Treasurer and Vice President, Administration

 

 

and Accounting for all of the foregoing Borrowers

 

 

 

 

 

ANTERO RESOURCES FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Alvyn A. Schopp

 

 

Treasurer and Vice President, Administration

 

 

and Accounting

 

 

 

 

 

 

 

ANTERO RESOURCES BLUESTONE LLC

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Alvyn A. Schopp

 

 

Vice President — Accounting & Administration/Treasurer

 

 

Signature Page

 

--------------------------------------------------------------------------------